NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued October 3, 2019
                                Decided October 17, 2019

                                         Before

                            DIANE P. WOOD, Chief Judge

                            AMY C. BARRETT, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

No. 19-1523

WILSON BURGOS,                                    Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 1:17-cv-6167
ANDREW M. SAUL,
Commissioner of Social Security,                  Michael T. Mason,
    Defendant-Appellee.                           Magistrate Judge.

                                       ORDER

       Wilson Burgos worked successfully for many years in warehouse jobs. Beginning
in 2005, he underwent a series of surgeries to treat a kidney ailment and repair
abdominal hernias. From there Burgos experienced worsening abdominal pain that
limited his ability to work. He applied for disability benefits in 2014. An administrative
law judge denied his application, concluding that Burgos could still perform light work
with only a few limitations. The district court affirmed. We now vacate that judgment
and remand for further proceedings. The ALJ erred by assigning too little weight to the
opinions of Dr. James Boffa, the surgeon who performed Burgos’s many hernia
surgeries. Because the ALJ did not adequately account for Dr. Boffa’s opinions, the
denial of benefits was not supported by substantial evidence.
No. 19-1523                                                                         Page 2

                                             I
                                            A
      Burgos has a birth defect that partially blocks the flow of urine from his left
kidney. The condition has required multiple surgeries, including a failed stent
placement and a partial removal of his kidney in 2005. These surgeries resulted in
Burgos being susceptible to hernias.

       Burgos first developed a hernia in his left abdomen in 2006. Between 2006 and
2012, he had three surgeries to repair the hernia, at least two of which Dr. Boffa
performed. Even after the surgeries, however, Burgos continued to experience
abdominal pain. In February 2013, about a year after his final surgery, Dr. Boffa
diagnosed Burgos with an incisional hernia—a hernia on scar tissue from a prior
surgery. Five months later, Burgos experienced abdominal pain, which Dr. Boffa
attributed to a condition known as eventration (the protrusion of abdominal contents
through the abdominal wall) in the same location.

       Up until this point, Burgos continued to work in a warehouse. But in September
2013, his employer moved out of town and laid him off. After the layoff, Burgos’s
condition worsened. He experienced more severe abdominal pain, and in August 2014,
Dr. Boffa again noted eventration and prescribed medication. The pain worsened over
time, and by April 2015, Dr. Boffa confirmed that Burgos’s hernia had returned.

       Burgos’s kidney also began to deteriorate in 2015. A renal scan from March 2015
revealed decreased blood flow and function in his left kidney. Based on these results,
Dr. Boffa referred Burgos to Dr. Michael Young, the urologist who performed the earlier
kidney surgeries, to assess the need for a kidney removal. A follow-up scan showed
additional kidney deterioration, and when Dr. Young examined Burgos, he discovered
a new blockage. Although Dr. Young did not recommend a kidney removal, Burgos
nonetheless required three surgeries in 2016 to clear the urine flow from his left kidney.

      Following these surgeries, Burgos again experienced abdominal pain and again
returned to Dr. Boffa. Dr. Boffa treated Burgos’s hernia by prescribing an abdominal
binder and telling Burgos to wear the binder at all times.
No. 19-1523                                                                          Page 3

                                             B
       Burgos applied for disability insurance benefits in 2014. He alleged a disability
onset date of September 13, 2013, the day that he lost his job at the warehouse. He
alleged that he was unable to work primarily because of pain from his kidney and
hernia.

        An internist hired by the agency examined Burgos and found that he could walk
50 feet without support and had a normal range of motion in most muscle groups. But
the agency’s internist stopped short of giving an opinion on Burgos’s functional
limitations. Two other state agency consultants reviewed Burgos’s medical records and,
without examining him, opined that he could perform light work with only a few
limitations.

       In May 2015, Burgos submitted a statement from Dr. Boffa that outlined his
opinions about Burgos’s functional limitations. Dr. Boffa opined that because of “left
abdominal wall strain [and] left kidney perfusion,” Burgos could lift no more than five
pounds, stand or walk no more than one hour in an eight-hour workday, and sit no
more than two hours during a standard workday. He also opined that Burgos needed to
elevate his legs for 30 minutes every two hours throughout the day.

        At a hearing before the ALJ, Burgos’s testimony largely tracked the limitations in
Dr. Boffa’s statement from May 2015. Burgos stated that he elevates his legs two or
three times a day for 30 minutes at a time to relieve his hernia pain. He added that after
90 to 120 minutes of standing, he feels pain in his feet, hip, and side and needs to sit for
10 to 15 minutes. But sitting in the same position for extended periods, Burgos
explained, leads to abdominal pain. He further noted that he adheres to Dr. Boffa’s
advice and wears an abdominal binder around the clock.

       The ALJ also heard testimony from a vocational expert. The vocational expert
explained that a person with a medical need to elevate his legs every two hours would
be unable to find employment.

       The ALJ concluded that Burgos’s congenital kidney defect and hernias
constituted severe impairments. In doing so, though, she assigned only “little weight”
to Dr. Boffa’s opinions, reasoning that he had a “limited treating relationship” with
Burgos, failed to provide objective evidence for his opinions, and offered observations
contradicted by other doctors and Burgos’s daily activities. The ALJ also discounted
No. 19-1523                                                                          Page 4

Burgos’s account of his limitations, finding the described limitations inconsistent with
the remainder of the record.

       Relying instead on the opinions of the reviewing agency consultants, the ALJ
concluded that Burgos could perform light work (for example, as a mail clerk) if
allowed to wear the abdominal binder and to sit for five minutes every hour. She did
not include an accommodation allowing Burgos to elevate his legs every two hours as
part of her residual functional capacity determination.

       In the end, the ALJ determined that Burgos was not disabled and denied him
benefits. The district court affirmed, and Burgos now appeals.

                                             II
                                             A
        We will uphold an ALJ’s final decision if supported by “substantial evidence.”
See 42 U.S.C. § 405(g); Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017). Substantial
evidence means “such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Our role is not
to “reweigh evidence, resolve conflicts, decide questions of credibility, or substitute
[our] judgment for that of the Commissioner.” Burmester v. Berryhill, 920 F.3d 507, 510
(7th Cir. 2019) (internal citations omitted).

                                             B
       Burgos contends that the ALJ erred by assigning little weight to Dr. Boffa’s
statement. For claims filed before March 27, 2017, like Burgos’s here, a treating
physician’s opinion is entitled to controlling weight if well-supported by medical
findings and not inconsistent with other substantial evidence in the record. 20 C.F.R.
§ 404.1527(c)(2); Larson v. Astrue, 615 F.3d 744, 749 (7th Cir. 2010). An ALJ must offer
“good reasons” for declining to give controlling weight to the opinion of a treating
physician. Larson, 615 F.3d at 749.

       The ALJ failed to adhere to this standard. Although the ALJ gave several reasons
for discounting Dr. Boffa’s statement, none had substantial evidentiary support.

       First, the record does not support the ALJ’s finding that Dr. Boffa had a “limited
treating relationship” with Burgos. To the contrary, Dr. Boffa had treated Burgos for
No. 19-1523                                                                        Page 5

more than six years and performed multiple surgeries. The record shows that he
examined Burgos on eight separate occasions between the final hernia repair in 2012
and rendering his opinion in May 2015. The ALJ did not explain why these regular
visits were insufficient for Dr. Boffa to obtain “a longitudinal picture of [Burgos’s]
impairment.” 20 C.F.R. § 404.1527(c)(2)(i).

        Second, and again contrary to the record, the ALJ determined that Dr. Boffa
failed to provide objective evidence for his opinions. Yet Dr. Boffa’s treatment notes
extensively document the causes of Burgos’s abdominal pain. He diagnosed an
incisional hernia a year after Burgos’s last hernia repair and noted eventration in the
same location less than two months before the alleged onset date of September 13, 2013.
From that date forward, Dr. Boffa treated Burgos for recurring abdominal pain and
prescribed medication. He continued to note eventration at the hernia repair site
throughout 2014. And in 2015, he diagnosed Burgos with yet another hernia, noted
decreased functioning in the left kidney, and ultimately referred Burgos for possible
kidney removal.

        The Commissioner takes issue with the manner and means through which
Dr. Boffa conveyed his opinions. Dr. Boffa, the Commissioner insists, merely completed
a pre-printed “checkbox form” and accompanied his findings with no narrative
explanation. But “the mere absence of detailed treatment notes, without more, is
‘insufficient grounds for disbelieving the evidence of a qualified professional.’” Brown v.
Colvin, 845 F.3d 247, 253 (7th Cir. 2016) (quoting Herrmann v. Colvin, 772 F.3d 1110, 1111
(7th Cir. 2014)). Dr. Boffa’s statement, no matter its format, reflects an expert medical
opinion from the very surgeon who performed Burgos’s hernia repairs. And the basis
for his opinions is far from unknown: he treated Burgos for years and the
administrative record contains his treatment notes. Given the evidence that Dr. Boffa
treated Burgos for a recurring, severely painful hernia that worsened after the alleged
onset date, the ALJ needed to explain why Burgos’s worsening hernia and kidney
condition did not provide an objective basis for Dr. Boffa’s opinions. See Spicher v.
Berryhill, 898 F.3d 754, 757 (7th Cir. 2018) (“[A]n ALJ may not ignore evidence that
undercuts her conclusion.”).

       The ALJ also erred by finding that Dr. Boffa’s statement was inconsistent with
Burgos’s reported daily activities. The ALJ pointed to Burgos’s ability to drive a car,
socialize, go to the grocery store, and perform household tasks like cleaning tables,
sweeping, and folding laundry. Nowhere, however, did the ALJ explain why Burgos
would be unable to perform these activities if he had the limitations Dr. Boffa proposed.
No. 19-1523                                                                              Page 6

The amount of time Burgos spends on chores (less than half an hour per week) and
going to the grocery (once per week) is consistent with Dr. Boffa’s opinions. More
generally, we have repeatedly underscored the necessity of the ALJ articulating why a
claimant’s daily activities undermine a physician’s opinion and to avoid inferring an
ability to do full-time work from a claimant’s occasional activities. See, e.g., Vanprooyen
v. Berryhill, 864 F.3d 567, 571 (7th Cir. 2017); Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir.
2000).

       Finally, the ALJ noted what she saw as inconsistencies between Dr. Boffa’s
opinions and the findings of Burgos’s other treating physicians. But the ALJ failed to
account for each doctor’s specialty, as required by 20 C.F.R. § 404.1527(c)(5). And
whereas Dr. Boffa provided specific opinions about Burgos’s physical limitations, the
other treating physicians recorded only general observations about Burgos’s condition.

       A couple examples illustrate the point. The ALJ highlighted the “unremarkable
musculoskeletal and neurological findings” of Burgos’s primary care provider. This
observation, however, comes from a preliminary finding the primary care provider
made while evaluating Burgos for diabetes, anxiety, and foot pain. That doctor neither
evaluated Burgos’s physical abilities with any specificity, nor assessed Burgos for
ailments related to his hernia or kidney—the ailments that formed the basis for
Dr. Boffa’s opinions.

       The ALJ likewise noted how other doctors were able to treat Burgos successfully
with physical therapy and cortisone shots. Those were treatments for arthritis, however,
and have nothing to do with Burgos’s kidney or hernia. Similarly, the ALJ noted how
Dr. Young recorded consistent renal functioning for ten years following Burgos’s 2005
kidney operation. Dr. Young did not say anything, though, about how the pain from
Burgos’s kidney disorder affected his abilities or aggravated the pain from his hernia.
His findings are not inconsistent with Dr. Boffa’s opinions.

       All of these shortcomings lead us to conclude that the ALJ’s denial of benefits
was not supported by substantial evidence. Dr. Boffa opined that Burgos needed to
elevate his legs every two hours because of his abdominal pain, a limitation that the
vocational expert testified would preclude full-time work. He also opined that Burgos
could lift no more than five pounds, a limitation that conflicts with the agency’s
definition of light work. See 20 C.F.R. § 404.1567(b) (stating that light work requires
employee to lift up to 20 pounds, with frequent lifting of objects weighing ten pounds).
And because Burgos is older than 50 and has only unskilled work experience, he would
No. 19-1523                                                                      Page 7

be disabled under the agency’s guidelines if limited to sedentary work. See 20 C.F.R.
Part 404, Subpart P, App. 2 § 201.12. The ALJ failed to adequately account for these
findings by Burgos’s treating physician.

       For these reasons, we VACATE the judgment and REMAND to the agency for
further proceedings.